Case: 14-7005    Document: 9      Page: 1    Filed: 12/12/2013




             NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 HOWARD NEWGARD,
                  Claimant-Appellant,

                             v.

  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee.
              ______________________

                        2014-7005
                  ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 12-1334, Chief Judge Bruce E.
Kasold.
               ______________________

                      ON MOTION
                  ______________________

                        ORDER
    Howard Newgard (“Newgard”) moves without opposi-
tion for a thirty day extension of time to file his brief. He
separately moves the court to take judicial notice of
certain documents. The Secretary of Veterans Affairs
(“Secretary”) responds.
Case: 14-7005        Document: 9   Page: 2    Filed: 12/12/2013



2                                        NEWGARD    v. SHINSEKI



     In light of the arguments raised in the Secretary’s re-
sponse, this court deems it the better course to defer
Newgard’s motion to take judicial notice until after he has
filed his initial brief.
      Accordingly,
      IT IS ORDERED THAT:
    (1) Newgard’s motion for an extension of time is
granted to the extent that his initial brief is due Decem-
ber 30, 2013.
     (2) This court will not act on Newgard’s motion to
take judicial notice until after he has filed his initial brief.
The Secretary is directed to respond concerning its oppo-
sition to Newgard’s motion to take judicial notice no later
than January 6, 2014. Newgard shall file any reply to the
Secretary’s response no later than January 13, 2014.


                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                           Daniel E. O’Toole
                                           Clerk of Court

s26